The opinion of the court was delivered by
Milton, J.:
Appellant was convicted in the district court of Bourbon county on one count of an information containing three counts charging' unlawful sales *504of intoxicating liquors at the dates therein named. Fifty days after the information was filed the defendant filed a plea in abatement of the same on the ground that at the time the present action was begun she was under bond to appear before a justice of the peace of the city of Fort Scott, in Bourbon county, to abide the order of said court in a criminal action on the same charges as those set forth in said information. The state’s demurrer to this plea “ for the reason that said plea shows no sufficient grounds to abate said action ” was sustained by the court. JMo motion for a new trial appears in the record. Practically all of the alleged ex'rors relate to matters occurring on the trial and cannot be coxisidered.
The plea in abatement did not show that the action which was pending before the justice of the peace at the time the information was filed was pending and undetermined at the tixne the plea itself was filed. It was, therefore, clearly insufficient, and the case falls within the doctrine declax’ed in The State v. Curtis, 29 Kan. 384.
The verdict is sustained by competent evidence, and the judgment following the verdict must, in the absence of a motion for a new trial, be held proper, and it is accordingly affirmed.